Case 1:19-cv-02443-RM-STV Document 245 Filed 08/19/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-02443-RM-STV
         Consolidated with 19-cv-2637-RM-STV

  Derivatively:
  Hsin-Yi Wu, and Qi Qin,
  in their capacity as limited partners of
  Colorado Regional Center Project Solaris LLLP,

         Plaintiffs

  v.

  Colorado Regional Center Project Solaris LLLP,

         Nominal Defendant,
  and

  Directly:
  Hsin-Yi Wu, Jun Li, Qi Qin, Yi Liu, Jie Yang, Yuquan Ni,
  Zhongzao Shi, Fang Sheng, Shunli Shao, Kaiyuan Wu,
  Zhijian Wu, Zhongwei Li, Sa Wu, Fan Zhang, Lin Qiao,
  Jinge Hu, Rujun Liu,Ying Xu, Lu Li, Cao Xiaolong,
  and Yuwei Dong,

         Plaintiffs,

  v.

  Colorado Regional Center LLC,
  Colorado Regional Center I, LLC,
  Solaris Property Owner LLC,
  Solaris Property Owner I LLC,
  Peter Knobel, and
  Colorado Regional Center Project Solaris LLLP, and
  all principals and ultimate owners of business entities pursuant to
  piercing of the limited liability veil,

        Defendants.
  ______________________________________________________________________________

         ORDER GRANTING MOTION FOR ATTORNEY’S FEES (ECF NO. 173)
  ______________________________________________________________________________
Case 1:19-cv-02443-RM-STV Document 245 Filed 08/19/20 USDC Colorado Page 2 of 5




              This matter is before the Court on Colorado Regional Center Project Solaris, LLLP’s

  (“CRCPS”) Motion for Attorneys’ Fees Pursuant to C.R.S. § 38-35-204(2) (the “Motion”) (ECF

  No. 173), which is opposed by the Cui Plaintiffs.1 Upon consideration of the Motion, relevant

  parts of the court record, and being otherwise fully advised, the Court finds and orders as

  follows.

        I.       BACKGROUND

              The parties are well versed with the background so it will only be briefly summarized

  here. After holding a hearing on February 27, 2020, the Court (1) granted CRCPS’s Petition for

  Order to Show Cause Pursuant to C.R.S. § 38-35-204 (the “Petition”) (ECF No. 115)2; (2) issued

  an Order and Decree that the Cui Plaintiffs’ Notice of Lis Pendens recorded in Eagle County,

  Colorado, on November 14, 2019, is spurious and therefore invalid under C.R.S. § 38-35-201(3),

  and released pursuant to C.R.S. § 38-35-204(2); and (3) ordered CRCPS to file its request for

  attorney’s fees under C.R.S. § 38-35-204(2). CRCPS did so, but Cui Plaintiffs oppose the award

  of any fees arguing they are excessive and unnecessary.

        II.      LEGAL STANDARD

              Pursuant to C.R.S. § 38-35-204(2), if the Court determines a lien is a spurious lien, the

  Court “shall” “enter[] a monetary judgment in the amount of the petitioner’s costs, including

  reasonable attorney fees, against any respondent [Cui Plaintiffs] and in favor of the petitioner

  [CRCPS].” In statutory fee–shifting cases “the lodestar method is generally employed in

  calculating attorney fees.” Brody v. Hellman, 167 P.3d 192, 204 (Colo. App. 2007); see

  Robinson v. City of Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998) (evaluating fee request under




  1
      Civil Action No. 19-cv-02637.
  2
      The Petition was joined by Solaris Property Owner I, LLC (“SPO I”) (ECF No. 158).

                                                           2
Case 1:19-cv-02443-RM-STV Document 245 Filed 08/19/20 USDC Colorado Page 3 of 5




  42 U.S.C. § 1988(d)). The lodestar calculation is the product of the number of attorney hours

  “reasonably expended” and a “reasonable hourly rate.” Robinson, 160 F.3d at 1281.

        III.      DISCUSSION

               CRCPS seeks $22,270.50 in attorney’s fees associated with preparing the Petition, a

  Motion for Forthwith Hearing on the Petition (ECF No. 134), and the in-person hearing held on

  February 27, 2020. Cui Plaintiffs do not challenge the rates charged by CRCPS’s counsel. And,

  upon review, the Court finds they are reasonable in light of the complexity of the issues in this

  case and the tasks performed. See Malloy v. Monahan, 73 F.3d 1012, 1017-18 (10th Cir. 1996)

  (setting forth factors court should consider in evaluating reasonableness of fees). What Cui

  Plaintiffs do challenge is the necessity of the fees at all. They raise two challenges, which the

  Court addresses below.

               First, Cui Plaintiffs contend that CRCPS failed to properly confer and advise Cui

  Plaintiffs of the deficiencies in their operative complaint – deficiencies which resulted in the

  Petition being granted and the Order and Decree entered. According to Cui Plaintiffs, if CRCPS

  had advised them of these deficiencies during the conferral process, they would have withdrawn

  the lis pendens until the pleadings could have been amended. CRCPS, however, disputes the

  accuracy of Cui Plaintiffs’ representations concerning the parties’ conferral. CRCPS also replies

  the Cui Plaintiffs’ arguments are belied by their actions. The Court agrees.

               To begin, CRCPS’s counsel’s declaration,3 which the Court credits, states he was

  unaware of the specific deficiencies on which the Order and Decree was based until his office

  began preparing the Petition – after the parties conferred.4 Moreover, as CRCPS argues, Cui

  Plaintiffs’ argument that they would have withdrawn the lis pendens is contrary to what they


  3
      Counsel for CRCPS has since withdrawn as its attorney. (ECF No. 207).
  4
      CRCPS raised several bases in support of its Petition.

                                                           3
Case 1:19-cv-02443-RM-STV Document 245 Filed 08/19/20 USDC Colorado Page 4 of 5




  actually did after CRCPS filed its Petition setting forth such deficiencies. The Cui Plaintiffs

  could have conceded the Petition, withdrawn the lis pendens, or sought leave to amend – but they

  did not. Instead, on the day before the hearing, Cui Plaintiffs filed an “errata” to their complaint

  seeking to cure at least one of the deficiencies. An errata which the Court struck during the

  hearing as an improper back-door attempt to amend the complaint. In fact, Cui Plaintiffs did not

  seek leave to amend until April 22, 2020, after the hearing and after the briefing on CRCPS’s

  fees award request. Thus, this argument is rejected.

           Second, Cui Plaintiffs contend the Motion for Forthwith Hearing on the Petition was

  unnecessary and denied by the Court. CRCPS replies that the Motion for Forthwith Hearing was

  necessitated by the urgency of the issue and was not denied. Instead, the Court found such

  motion moot because it was in fact having the hearing. Again, the Court agrees.

           CRCPS’s request for a forthwith hearing was reasonable in light of the impact of the lis

  pendens on the real property at issue and the disputes between the parties. And, even though the

  Court ultimately found this motion was moot, it did so because a hearing was in fact held. Thus,

  this argument is also rejected.

           In summary, in light of the complexity of the legal and factual issues and the time and

  effort involved (from conferral to the filing of the Petition to the hearing), the Court finds that the

  fees were necessarily expended in support of the Petition, the hourly rates are reasonable, and the

  number of hours expended are reasonable.

     IV.      CONCLUSION

           Based on the foregoing, it is ORDERED

           (1) That the Motion for Attorneys’ Fees Pursuant to C.R.S. § 38-35-204(2) (ECF No.

              173) is GRANTED; and



                                                    4
Case 1:19-cv-02443-RM-STV Document 245 Filed 08/19/20 USDC Colorado Page 5 of 5




        (2) That CRCPS is awarded $22,270.50 in attorneys’ fees.

        DATED this 19th day of August, 2020.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge




                                               5
